DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/20/2020.  Claims 1-2, 5-18, and 20-30 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-18, and 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (US 10,567,047) (hereinafter “Son”).
Regarding claim 1, in accordance with Son reference entirety, Lan discloses an apparatus (Fig. 1; STA or Fig. 3; 100) for wireless communication at a station (Fig. 3 and its corresponding description begins in col. 6, line 24 and thereinafter), comprising: a processor (110), memory (160) coupled  with the processor (110); and instructions (col. 7,lines 1-5; “the memory 160 stores a control program used in the station 100”) stored in the memory (160) and executable by the processor (110) to cause the apparatus to: 
bandwidth indication field) for an operating bandwidth (20 MHz, 40 MHz, 80 MHz or 160 MHz) of the station (STA) (col. 28, lines 47-50 and thereinafter, it is disclosed STAs may transmit a bandwidth query report (BQR) in response thereto. The BQR may include a bandwidth indication field and an available channel bitmap field representing available channel bitmap field representing available channel information of the corresponding STA.  In addition, col. 29, lines 63-65 and thereinafter, it is further disclosed the BQR includes a bandwidth indication field and an available channel bitmap field.  Col. 30, lines 1-32 and thereinafter, bandwidth indication field is further elaborated to indicate either 20 MHz, 40 MHz, 80 MHz or 160 MHz);  
determine, based at least in part on the identified operating mode (bandwidth indication field), a first value for a first parameter ( first bit of available channel bitmap field) of a first bandwidth query report (BQR) element and a second value for a second parameter (second bit of the available channel bitmap field) of a second BQR element, wherein the first parameter and the second parameter indicate different sub-channels of the operating bandwidth, the bandwidth query report comprises a first parameter and a second parameter, wherein the first parameter and the second parameter indicate different sub-channels of the operating bandwidth (col. 30, lines 6-18 and thereinafter, it is also disclosed the available channel bitmap field may consist of 8 bits and may indicate availability of each 20 MHz channel … In this case, the first bit and the second bit of the available bitmap field indicate availability of each of the two 20 MHz channels in the order of the low frequency to the high frequency within the 40 MHz bandwidth); and 
comprising the first BQR element including an indication of the determined first value for the first parameter and the second BQR element including an indication of the determined second value for the second parameter (col. 28, lines 47-50 and thereinafter, it is disclosed STAs may transmit a bandwidth query report (BQR) in response thereto. In addition, col. 30, lines 6-18 and thereinafter, it is also disclosed the available channel bitmap field may consist of 8 bits and may indicate availability of each 20 MHz channel … In this case, the first bit and the second bit of the available bitmap field indicate availability of each of the two 20 MHz channels in the order of the low frequency to the high frequency within the 40 MHz bandwidth ). 
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein the instructions are further executable by the processor to cause the apparatus to receive a request (BQRP) for the BQR, wherein the BQR is transmitted in response to the received request (BQRP) (col. 28, lines 45-50 and thereinafter, it is also disclosed the AP may transmit a bandwidth query report poll (BQRP) … STAs may transmit a bandwidth query report (BQR) in response thereto). 
 Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein a transmitted frame that contains the BQR comprises an indication of a duration of time for which the BQR is valid (busy/idle state) (col. 30, lines 35-37 and thereinafter, it is also disclosed the available channel bitmap field may … indicate availability (or busy/idle state)).
Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above), Son also discloses wherein the indication of the duration of time busy state or idle state) (col. 30, lines 35-37 and thereinafter, it is also disclosed the available channel bitmap field may … indicate availability (or busy/idle state)).
Regarding claim 7, in addition to features recited in base claim 5 (see rationales discussed above), Son also discloses wherein the first value for the first parameter of the first BQR element, or the second value of the second parameter of the second BQR element, or a combination thereof, identify a secondary sub-channel of the operating bandwidth of the station (col. 30, lines 6-18 and thereinafter, it is also disclosed the available channel bitmap field may consist of 8 bits and may indicate availability of each 20 MHz channel … In this case, the first bit and the second bit of the available bitmap field indicate availability of each of the two 20 MHz channels in the order of the low frequency to the high frequency within the 40 MHz bandwidth).
Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein the first value for the first parameter of the first BQR element, or the second parameter of the second BQR element, or a combination thereof, comprise an indication of a duration of time that the different sub-channels of the operating bandwidth of the station are to be busy or are to be available (col. 30, lines 35-37 and thereinafter, it is also disclosed the available channel bitmap field may … indicate availability (or busy/idle state)).
Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein a granularity of the indication in the BQR element is based at least in part on the operating bandwidth of the station, or a bandwidth supported by the station, or a bandwidth supported by a device receiving the or a bandwidth specified by a request for the BQR, or a bandwidth indicated in the BQR, or a combination thereof (col. 30, lines 6-18 and thereinafter, it is also disclosed the available channel bitmap field may consist of 8 bits and may indicate availability of each 20 MHz channel … In this case, the first bit and the second bit of the available bitmap field indicate availability of each of the two 20 MHz channels in the order of the low frequency to the high frequency within the 40 MHz bandwidth).
 Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein the operating bandwidth of the station comprises 320 MHz, and the BQR element is associated with a first portion of the operating bandwidth (col. 30, lines 6-18 and thereinafter, it is also disclosed the available channel bitmap field may consist of 8 bits and may indicate availability of each 20 MHz channel … In this case, the first bit and the second bit of the available bitmap field indicate availability of each of the two 20 MHz channels in the order of the low frequency to the high frequency within the 40 MHz bandwidth.  Moreover, col. 30,lines 48-49 and thereinafter, it is further disclosed the BQR may indicate the available channel information in various ways.  Thus, it is inherent that 320 MHZ is encompassed by such teaching by indicating the available of such bandwidth in the available bitmap field), and wherein the instructions are further executable by the processor to cause the apparatus to: determine, based at least in part on the identified operating mode, the second value for the second parameter of the second BQR element, wherein the second BQR element is associated with a second portion of the operating bandwidth (col. 30, lines 6-18 and thereinafter, it is also disclosed the available channel bitmap field may consist of 8 bits and may indicate availability of each 20 MHz channel … In this case, the first bit and the second bit of the available bitmap field indicate availability of each of the two 20 MHz channels in the order of the low frequency to the high frequency within the 40 MHz bandwidth); and transmit the second BQR element including the indication of the determined second value for the second parameter (col. 30, lines 44-63 and thereinafter, further elaboration of how the bandwidth indication field and the available channel bitmap field are further indicated to include operating bandwidth of 160 MHZ and the available channel bitmap field may indicate eight 20 MHz channels). 
Regarding claim 11, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive a control transmission (BQRP) from an access point (AP), wherein the identifying operating mode for the operating bandwidth of the station is based at least in part on the control transmission (BQRP) (col. 28, lines 45-47 and thereinafter, it is also disclosed the AP may transmit a bandwidth query report poll (BQRP) to help efficient resource allocation for MU PPDU transmission);  and determine a resource unit allocation for the station based at least in part on the operating bandwidth of the station (STA) (col. 28, line 61 to col. 69, line 2 and thereinafter, it is further disclosed verbatim that “the AP may transmit a BQRP frame using an MU PPDU format capable of noncontiguous channel allocation-based transmission. The AP may determine whether each channel is available to the STA 65 based on the BQR received from each STA. Through the BQRP/BQR transmission sequence, the AP may perform a non-contiguous channel allocation-based DL MU PPDU transmission by checking the available channel information of the STAs.”). 
Regarding claim 12, in addition to features recited in base claim 11 (see rationales discussed above), Son also discloses wherein the instructions are further executable by the processor to cause the apparatus to: identify at least one field in a common information field of the control transmission (BQRP) as indicating an uplink bandwidth or the resource unit allocation for the station based at least in part on the identified operating bandwidth of the station (STA), wherein the received control transmission comprises a trigger frame (BQRP trigger frame) (col. 28, line 50 to col. 29, line 2 and thereinafter, BQRP trigger frame of the AP is also disclosed). 
Regarding claim 13, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein the operating bandwidth of the station comprises 320 MHz, and the operating mode is a 20 MHz operating mode, or a 40 MHz operating mode, or an 80 MHz operating mode, or an 80+80 MHz operating mode, or a 160 MHz operating mode, or a 320 MHz operating mode, or a 160+160 MHz operating mode (col. 26, lines 1-25 and thereinafter, bandwidth field for indication operating bandwidths/channels in a manner as recited in the claims is discussed). 
Regarding claim 14, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein the instructions are further executable by the processor to cause the apparatus to: identify that the station (STA) has data for transmission to an access point (AP), the access point (AP) supporting communication on the different sub-channels of the operating bandwidth of the station (STA) (col. 9, lines 52-54 and thereinafter, it is also discussed the terminal transmits a request to send (RTS) frame to notify the access point that it has data to transmit as part of clear channel assessment (CCA) procedure); monitor one or more network allocation vectors (NAVs) for respective ones of the one or more sub-channels of the operating bandwidth of the station (col. 10, lines 11-17 and thereinafter, NAV setting for each terminal is also discussed); and maintain a timer for each NAV of the one or more NAVs based at least in part on the monitoring (col. 10, lines 15-17 and thereinafter, it is disclosed in verbatim that “the NAY of each terminal may be set based on a duration field of the received RTS frame or CTS frame” as part of CCA procedure.  It is inherent that a timer is maintained (set).  Moreover CCA for each bandwidth is further discussed in col. 30, line 42 to col. 31, line 42).  
Regarding claim 15, in addition to features recited in base claim 14 (see rationales discussed above), Son also discloses wherein the instructions are further executable by the processor to cause the apparatus to: sense (CCA) a medium for the different sub-channels based at least in part on determining that one or more NAV timers for the one or more sub-channels have expired (col. 10, lines 15-17 and thereinafter, it is disclosed in verbatim that “the NAV of each terminal may be set based on a duration field of the received RTS frame or CTS frame” as part of CCA procedure.  It is inherent that a timer is maintained (set) and expired (duration). Moreover CCA for each bandwidth is further discussed in col. 30, line 42 to col. 31, line 42 ); and transmit feedback (acknowledgement) for the one or more NAVs based at least in part on the sensing (CCA) (acknowledgement is part of the CCA procedure as discussed in col. 10, lines 1-17 and thereinafter). 
claim 16, in addition to features recited in base claim 1 (see rationales discussed above), Son also discloses wherein the operating bandwidth comprises one or more primary channels, the one or more sub-channels including the one or more primary channels (col. 27, lines 14-17 and thereinafter, primary/secondary channel(s) is/are also discussed).
As per group claims 17-18 and 20-28, the claims call for a method having limitations variously and essentially mirrored those of apparatus claims 1-2 and 5-16.  Thus, they are anticipated by Son for the same rationales as applied to apparatus claims 1-2 and 5-16 discussed above.
As per claim 29, the claim calls for an apparatus drafted in a means plus function and having limitations variously and essentially mirrored those of apparatus claim 1.  Thus, it is anticipated by Son for the same rationales applied to apparatus claim 1 as discussed above.
As per claim 30, the claim calls for code having limitations variously and essentially mirrored those of apparatus claim 1.  Thus, it is anticipated by Son for the same rationales applied to apparatus claim 1 as discussed above.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-18, and 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 12, 2021